        Case 1:20-cv-06853-JGK Document 20 Filed 11/04/20 Page 1 of 1
          Case 1:20-cv-06853-JGK Document 19 Filed 11/02/20 Page 1 of 1
                                     -:-:.-::. .-_::.:- _:. ....:.;~ ._U~~Department of Justice
                     ' ,.
                     ~      -   -·
                     !i"~.i :n~ 0     l   Jh.J '.
                     ·,                                                  United States Attorney
                     : ; D'JC ~E!7:: ;:                                  Southfrn District ofNew York
                     'Ir- -, r;r1 •1••· c_, ·~ , · I!   , 1   1   t   'r r. --, • ·



                                - ---- -- --- --~~·-
VIA ECF                  . .. : . - - -        ·---Fh--7t-/tf/2 0              ~h                ,,.
Hon. JohnG.Koeltl                             /),,-     .   __ n,.J ~ ,.,,,...,,,~.,
                                                                                . . "'~' ~
                                                                                         f204..,J~
United States District Judge                 ~·                                 /                                  /      /
United States District Court                 "'4--_                                            -          Jn. It }     tJ (~(!) _
500 Pearl Street                            ()v1,P                                                       .,, - /
New York, New York 10007                                                 Jb-rl'.?e?/           ((b
       Re:     Shen v. Wolf, et al, No. 20 Civ. 6853 (JGK).                            ~
Dear Judge Koehl:                                                         tiIr~        C(,S 'J)    · ::;-·
        This Office represents the government in this action in which plaintiff principally seeks an
order compelling U.S. Citizenship and Immigration Services ("USCIS") to adjudicate her
Application to Register Permanent Residence or Adjust Status (Form I-485) and her
Refugee/Asylee Relative Petition (Form 1-730). On behalf of both sides, I write respectfully to
request that the Court adjourn sine die the pre-trial conference presently scheduled for November
4, 2020, and hold this case in abeyance in contemplation of dismissal.

        The parties make these requests because USCIS has now scheduled an interview for
November 24, 2020. Given this development, the parties have agreed to a dismissal of this action
without prejudice and are preparing an appropriate stipulation and proposed order for submission
to the Court for its consideration and approval in the next two weeks. I apologize for making these
requests less than 48 hours before the November 4, 2020 conference; however, the interview was
scheduled earlier today and the parties have conferred and made their requests as promptly as
possible.

       Plaintiff's counsel joins in these requests.

       I thank the Court for its consideration of this letter.

                                                                         Respectfully submitted,

                                                                         AURDREY STRAUSS
                                                                         Acting United States Attorney

                                                              By:         s/ Michael J. Byars
                                                                         MICHAEL J. BYARS
                                                                         Assistant United States Attorney
                                                                         Telephone: (212) 637-2793
                                                                         Facsimile: (212) 637-2786
                                                                         E-mail: michael.byars@usdoj .gov

cc: Counsel ofrecord (via ECF)
